      Case 2:13-cv-01068-AJS-CRE Document 183 Filed 06/11/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DARIEN HOUSER,                                      )
                                                    )
                  Plaintiff,                        )   13-cv-1068
                                                    )   ELECTRONICALLY FILED
        vs.                                         )
                                                    )
PA DEPT. OF CORRECTIONS, et al.,                    )
                                                    )
                  Defendants.                       )

ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT BASED
             ON THE DOCTRINE OF CLAIM PRECLUSION
                      (Doc. 162 and Doc. 164 )

ARTHUR J. SCHWAB, District Judge.


       AND NOW, this 11th day of June, 2020, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

       (1)    The Motion for Summary Judgment filed by Defendants Dr. Jin, PA Anatonovich,

and PA West (Doc. 162) is GRANTED as Plaintiff’s claims are barred by the doctrine of claim

preclusion; and

       (2)    The Motion for Summary Judgment filed by the DOC Defendants (Doc. 164) is

GRANTED as Plaintiff’s claims are barred by the doctrine of claim preclusion.

       The Clerk of Court is directed to mark this case closed.




                                                1
      Case 2:13-cv-01068-AJS-CRE Document 183 Filed 06/11/20 Page 2 of 2




       AND it is further ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.




                                                     SO ORDERED this 11th day of June, 2020,

                                                     s/Arthur J. Schwab
                                                     Arthur J. Schwab
                                                     United States District Judge
cc:    DARIEN HOUSER
       GL-7509
       SCI Phoenix
       1200 Mokychic Drive
       Collegeville, PA 19426
       (via U.S. First Class Mail)

       All counsel of record
       (via ECF electronic notification)




                                                 2
